Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-44 were originally filed November 10, 2020.
	The preliminary amendment received November 10, 2020 canceled claims 1-19 and 21 and amended claims 23-40, 43, and 44.
	The amendment received June 7, 2022 amended claims 22 and 40 and canceled claims 23, 28, 29, and 39.
	Claims 20, 22, 24-27, 30-38, and 40-44 are currently pending.
	Claims 22, 35, 37, and 40 are currently under consideration.

	Please note: the text for canceled claims should not be present. See MPEP § 714 and 37 CFR 1.121.

Election/Restrictions
Applicant elected, without traverse, Group II (claims 22-40) in the reply filed on January 13, 2022. Claims 20 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and a nonelected method, there being no allowable generic or linking claim. 

Applicant elected, without traverse, oral administration, a human subject with diabetes, the homodimer as the sole active ingredient, and 0.1-10 mg/dose in the reply filed on January 13, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 24-27, 30-34, 36, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022. Please note: applicant elected subgenus instead of species for A, C, and D. Therefore, the subgenus was searched.

Priority
The present application is a CON of 15/527,904 filed May 18, 2017 which is a 371 (National Stage) of PCT/EP2015/076712 filed November 16, 2015 which claims foreign priority to UK 1420445.7 filed November 18, 2014.

Drawings
No drawings are present.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Withdrawn Objection
	The objection to the disclosure regarding an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the amendment received June 7, 2022.

Withdrawn Rejection
	The rejection of claims 39 and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the claim amendment received June 7, 2022 which canceled claim 39 and amended claim 40.

Maintained and/or Modified* Rejections
*wherein the modification is due to the amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 35, 37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matossian-Rogers U.S. Patent Application Publication 2009/0304577 published December 10, 2009.
For present claims 22, 35, 37, and 40, Matossian-Rogers teaches methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes with homodimers of SEQ ID NO: 161 (CQQYNSYPLT; 100% identity to present SEQ ID NO: 1) via oral administration at dosages of 0.0001 mg/kg to 50 mg/kg wherein the homodimers are made via forming disulfide bonds between cysteines (please refer to the entire specification particularly paragraphs 25, 26, 101-104, 111-118, 266-270, 273-275; Examples 6, 7; claims 13, 22, 25-27). Matossian-Rogers also teaches SEQ ID NOs: 16, 36, 66, and 150 (QQYNSYPLT) wherein modifications of cysteines at the N-terminus can be utilized to make homodimers which can also be utilized in methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes (please refer to the entire specification particularly Figure 12E; paragraphs 3, 9, 10, 20, 22, 23, 25-31, 37, 50, 51, 57, 101-104, 111-118, 266-270, 273-275; Examples 2 and 6; claims 9-13, 22, 25-27).
Therefore, the teachings of Matossian-Rogers anticipate the presently claimed method.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Matossian-Rogers for claims 22, 35, 37, and 40 were considered but are not persuasive for the following reasons.
	Applicants contend that Matossian-Rogers does not teach reduction of the mean HbA1c levels when utilizing SEQ ID NO: 1 as the sole active ingredient, oral administration is not taught to lower HbA1c, and oral administration is not taught to be better at lowering HbA1c over parenteral administration. 
	Applicants’ arguments are not convincing since the teachings of Matossian-Rogers anticipate the method of the instant claims. Matossian-Rogers teaches lowering HbA1c when utilizing present SEQ ID NO: 1, utilizing present SEQ ID NO: 1 as the sole active ingredient, and oral administration (please refer to the entire specification particularly paragraphs 20-31, 50, 51, 273, 275; Example 7).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);
	When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. 
	There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency). See also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.").

Claims 22, 35, 37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matossian-Rogers EP 2 594 591 A2.
For present claims 22, 35, 37, and 40, Matossian-Rogers teaches methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes with homodimers of SEQ ID NO: 161 (CQQYNSYPLT; 100% identity to present SEQ ID NO: 1) via oral administration at dosages of 0.0001 mg/kg to 50 mg/kg wherein the homodimers are made via forming disulfide bonds between cysteines (please refer to the entire specification particularly paragraphs 25, 26, 100-103, 110-117, 263-267, 271, 272, 283; Example 6; claims 2-6, 10-12). Matossian-Rogers also teaches SEQ ID NOs: 16, 48, and 96 (QQYNSYPLT) wherein modifications of cysteines at the N-terminus can be utilized to make homodimers which can also be utilized in methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes (please refer to the entire specification particularly paragraphs 3, 22-31, 37, 47, 49-51, 57, 100-103, 110-117, 263-267, 271, 272, 283; Examples 2 and 6; claims 2-6, 10-12; Figure 12E).
Therefore, the teachings of Matossian-Rogers anticipate the presently claimed method.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Matossian-Rogers for claims 22, 35, 37, and 40 were considered but are not persuasive for the following reasons.
	Applicants contend that Matossian-Rogers does not teach reduction of the mean HbA1c levels when utilizing SEQ ID NO: 1 as the sole active ingredient, oral administration is not taught to lower HbA1c, and oral administration is not taught to be better at lowering HbA1c over parenteral administration.
	Applicants’ arguments are not convincing since the teachings of Matossian-Rogers anticipate the method of the instant claims. Matossian-Rogers teaches lowering HbA1c when utilizing present SEQ ID NO: 1, utilizing present SEQ ID NO: 1 as the sole active ingredient, and oral administration (please refer to the entire specification particularly paragraphs 22-31, 270, 272; Example 7).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);
	When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. 
	There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency). See also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 35, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 21-25, and 27-29 of U.S. Patent No. 9,243,062 in view of Matossian-Rogers U.S. Patent Application Publication 2009/0304577 published December 10, 2009.
U.S. Patent No. 9,243,062 claims homodimers of SEQ ID NO: 16 (QQYNSYPLT) linked together with cysteines at the N-terminus and homodimers of SEQ ID NO: 161 (CQQYNSYPLT) and pharmaceutical compositions thereof.
For present claims 22, 35, 37, and 40, Matossian-Rogers teaches methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes with homodimers of SEQ ID NO: 161 (CQQYNSYPLT; 100% identity to present SEQ ID NO: 1) via oral administration at dosages of 0.0001 mg/kg to 50 mg/kg wherein the homodimers are made via forming disulfide bonds between cysteines (please refer to the entire specification particularly paragraphs 25, 26, 101-104, 111-118, 266-270, 273-275; Example 6; claims 13, 22, 25-27). Matossian-Rogers also teaches SEQ ID NOs: 16, 36, 66, and 150 (QQYNSYPLT) wherein modifications of cysteines at the N-terminus can be utilized to make homodimers which can also be utilized in methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes (please refer to the entire specification particularly Figure 12E; paragraphs 3, 9, 10, 20, 22, 23, 25-31, 37, 50, 51, 57, 101-104, 111-118, 266-270, 273-275; Examples 2 and 6; claims 9-13, 22, 25-27).
The claims would have been obvious because a particular known technique (orally administering homodimers of CQQYNSYPLT to humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,243,062 in view of Matossian-Rogers for claims 22, 35, 37, and 40 were considered but are not persuasive for the following reasons.
	Applicants contend that Matossian-Rogers does not teach reduction of the mean HbA1c levels when utilizing SEQ ID NO: 1 as the sole active ingredient, oral administration is not taught to lower HbA1c, and oral administration is not taught to be better at lowering HbA1c over parenteral administration.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,243,062 in view of Matossian-Rogers renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	Matossian-Rogers teaches lowering HbA1c when utilizing present SEQ ID NO: 1, utilizing present SEQ ID NO: 1 as the sole active ingredient, and oral administration (please refer to the entire specification particularly paragraphs 20-31, 50, 51, 273, 275; Example 7).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);
	When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. 
	There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency). See also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parkash et al., 2011, Fast disintegrating tablets: Opportunity in drug delivery system, J Adv Pharm Technol Res, 2(4): 223-235.
Sonaje et al., 2010, Enteric-coated capsules filled with freeze-dried chitosan/poly(-glutamic acid) nanoparticles for oral insulin delivery, Biomaterials, 31: 3384-3394.
Peppas et al., 2004, Hydrogels for oral delivery of therapeutic proteins, Expert Opinion on Biological Therapy, 4(6): 881-887. 
Morishita et al., 2006, Is the oral route possible for peptide and protein drug delivery?, Drug Discovery Today, 11(19/20): 905-910.
Li et al., 2012, Oral delivery of peptides and proteins using lipid-based drug delivery systems, Expert Opinion on Drug Delivery, 9(10): 1289-1304.

Additional art
Muheem et al., 2016, A review on the strategies for oral delivery of proteins and peptides and their clinical perspectives, Saudi Pharmaceutical Journal, 24: 413-428.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658